FILED
                            NOT FOR PUBLICATION
                                                                           MAR 20 2019
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


AMRITPAL SINGH,                                  No.   16-70799

              Petitioner,                        Agency No. A205-194-361

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted September 13, 2018
                             San Francisco, California

Before: TASHIMA, RAWLINSON, and WATFORD, Circuit Judges.

      Amritpal Singh (Singh), a native and citizen of India, petitions for review of

a decision of the Board of Immigration Appeals (BIA) denying asylum,

withholding of removal, and protection under the Convention Against Torture.

Singh challenges only the adverse credibility determination made by the

Immigration Judge (IJ). Because Singh filed his application for relief after 2005,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
the REAL ID Act governs the adverse credibility determination. See Singh v.

Lynch, 802 F.3d 972, 975 (9th Cir. 2015).

      1. Because the BIA specifically addressed the IJ’s adverse credibility

determination, Singh’s challenge to the adverse credibility determination was

sufficiently exhausted. See Rodriguez-Castellon v. Holder, 733 F.3d 847, 852 (9th

Cir. 2013) (noting that the court “may review any issue addressed on the merits by

the BIA, regardless whether it was raised to the BIA by the petitioner”) (citation

omitted).

      2. The BIA cited several grounds in support of upholding the IJ’s adverse

credibility determination. We address only the discrepancy surrounding whether

Singh’s attackers in July, 2010, were aware that Singh was a member of the Akali

Dal Mann Party. Singh first testified that he did not recognize his attackers, but

later stated that he recognized his attackers from the gurdwara. Singh also

equivocated as to whether his attackers called his name or merely flagged him

down. After the IJ asked Singh to clarify, Singh conceded that he did not know

how the attackers would have recognized him. The IJ considered the totality of the

circumstances, noted the inconsistent testimony, and provided reasons for rejecting

Singh’s proffered explanations. See Jin v. Holder, 748 F.3d 959, 964 (9th Cir.

2014) (identifying “credibility factors”) (citation and internal quotation marks


                                          2
omitted). Substantial evidence therefore supports the BIA’s adverse credibility

determination. See Yali Wang v. Sessions, 861 F.3d 1003, 1007 (9th Cir. 2017)

(reviewing adverse credibility determination for substantial evidence). Because

this inconsistency is sufficient to support the IJ’s adverse credibility finding, we

need not address the remaining grounds cited by the BIA. See Rizk v. Holder, 629

F.3d 1083, 1088-89 (9th Cir. 2011) (“Because we must uphold the IJ’s adverse

credibility determination so long as even one basis is supported by substantial

evidence, we focus on one of the key contradictions the IJ identified.”) (citation

omitted).

      PETITION DENIED.




                                           3